—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of robbery in the third degree and grand larceny in the fourth degree, defendant argues that the testimony of the victim was incredible as a matter of law and that the court failed to define the terms "deprive” and "appropriate” in its charge on the elements of the crimes. Those issues are unpreserved for our review and we decline to reach them in the interest of justice. We disagree with defendant’s contention that the court improperly marshalled the evidence and assisted the People in the presentation of their case, thereby depriving defendant of a fair trial (see, People v Saunders, 64 NY2d 665, 667; cf., People v Jacobsen, 140 AD2d 938, 940). The proof of force against the victim is legally sufficient and the verdict is not against the weight of the evidence (see, People v Zagorski, 135 AD2d 594, 595; see generally, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Niagara County Court, DiFlorio, J.—Robbery, 3rd Degree.) Present—Pine, J. P., Balio, Lawton, Doerr and Boehm, JJ.